                     Case 1:20-cv-02481-LGS Document 7 Filed 04/23/20 Page 1 of 1

                                            NEW YORK      CALIFORNIA         D E L AWA R E   GEORGIA     P E N N S Y L VA N I A




        Innessa M. Huot
        ihuot@faruqilaw.com

        April 22, 2020

        VIA ECF

        The Honorable Lorna G. Schofield
        United States District Court
        Southern District of New York
        40 Centre Street
        Courtroom 1106
        New York, New York 10007

                   Re: Molina, et al. v. Huaxcuaxtla Restaurant Corp., et al., No. 1:20-cv-2481-LGS-RWL

        Dear Judge Schofield:

               We represent Plaintiffs in the above-referenced action and write pursuant to Section I(B)(2)
        of Your Honor’s Individual Rules and Procedures for Civil Cases, to respectfully request an
        adjournment of the May 21, 2020 Initial Conference, as set forth in Your Honor’s April 8, 2020
        Order. See ECF No. 5.

               Due to the outbreak of COVID-19 and the stay-at-home order currently in effect throughout
        New York State, Plaintiffs have experienced difficulties in serving Defendants their Summons and
        Complaint. Pursuant to Federal Rule 4(m), Plaintiffs have until June 18, 2020 to serve Defendants.
        Following numerous conversations with Plaintiffs’ process server, we are confident service can be
        accomplished within the next 60 days, before June 18, 2020.

                 In an effort to promote judicial efficiency, and to allow the parties to confer and prepare a
        joint letter prior to the Initial Conference, Plaintiff respectfully requests an extension of 90 days
        from May 21, 2020 to August 19, 2020, for the parties’ initial conference. This is Plaintiffs’ first
        request for an adjournment of the Initial Conference.

                   We thank Your Honor for the Court’s time and attention to this matter.

                                                        Respectfully submitted,



                                                               Innessa M. Huot

  Application GRANTED in part. The initial pretrial conference scheduled for May 21, 2020, is adjourned
  to July 23, 2020, at 10:50 a.m. The joint conference materials are due July 16, 2020.

  Dated: April 23, 2020
          New York, New York


685 THIRD AVENUE    NEW YORK, NY 10017   PHONE: 212.983.9330    FAX: 212.983.9331   EMPLOYEERIGHTSCOUNSEL.COM    FARUQILAW.COM
